Title: Account for the President’s Furniture Fund, 31 December 1814 (Abstract)
From: Madison, James
To: 


        § Account for the President’s Furniture Fund. 31 December 1814. Shows a $6,000 debit against the account of the United States with Lewis Deblois, agent for the President’s furniture fund, consisting of $4,712.40 in “Sundry payments from Vouchers No. 1 to 55 Included” and $94.24 for Deblois’s two percent commission

on the above amount for a total of $4,806.64 in charges against the United States; and a $1,193.36 “Balance unexpended.” Credits the United States $6,000 by three $2,000 warrants issued to Deblois, and shows the unspent $1,193 as due to be refunded by him. Signed and dated by Deblois and also by JM, with his note: “Approved.”
        Written in pencil below the descriptions in the debit column, probably by an auditor’s office clerk, are notations indicating that the three $2,000 warrants, numbered 6278, 6009, and 6936, were issued on 17 and 24 Aug. 1813, and 3 Feb. 1814, respectively. There follow notes by Patrick Ferrall, chief clerk of the auditor’s office, deducting $22.31 from Deblois’s voucher total for “Sundry Overcharges as Noted on Abstract” and $.44 for his commission on that amount, reducing the total charges “Admitted” to $4,783,89.
      